Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s election without traverse of A) an extract of a portion of a whole coffee, wherein the portion is pulp, husk, hull, and/or mucilage and B) Cognitive impairment in the reply filed on 11/19/2020 is acknowledged.  Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 21-25 and 27-40 (on the elected species) have been examined on the merits.
Claim Objections
Claims 21-23, 27-29 and 31-34 are objected to because of the following informalities: In claims 21-23, 27-29 and 31-34, the term BDNF should be completely spelled out.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-25 and 27-40  are rejected under 35 U.S.C. 102(a) as being anticipated by or in the alternative, under 35 U.S.C. 103(a) as being obvious over Reyes-Izquierdo et al. “Modulatory effect of coffee fruit extract on plasma levels of brain-derived neurotrophic factor in healthy subjects.”  British Journal of Nutrition, pages 1-6, copyrighted 2012, accepted 30 October 2012. 
 A method of increasing exosomal BDNF in blood of a mammal in need thereof comprising administering to the mammal a composition comprising a coffee fruit (i.e. a whole coffee fruit powder) and/or the coffee fruit extract and a nutritional acceptable carrier within various claimed amount/ranges therein is claimed. 
Reyes-Izquierdo teaches a composition comprising the same whole coffee fruit powder with the same claimed various amount/ranges (i.e. of 100mg) and/or the coffee fruit extract (the fruit is the seed bearing structure) as well as a nutritional acceptable carrier (i.e. the nutritional acceptable carrier could just be water) that appears to be exactly the same composition comprising a coffee fruit (i.e. a whole coffee fruit powder) and/or the coffee fruit extract and a nutritional acceptable carrier as the claimed invention since both the claimed invention’s composition and the cited reference of Reyes-Izquierdo’s composition comprising a coffee fruit (i.e. a whole coffee fruit powder) and/or the coffee fruit extract and a nutritional acceptable carrier are used for 
In the alternative, even if the instantly claimed composition comprising the claimed active ingredient is not identical to the referenced composition comprising the claimed active ingredient in regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced composition comprising the claimed active ingredient is likely to inherently possess the same characteristics which they have been shown.  Thus, the 
Also, Please note, the cited reference of Reyes-Izquierdo also discloses by treating (BDNF) conditions such as depression or Alzheimer’s, one skill in the art would inherently also increase the claimed exosomal BDNF in the blood of a subject/mammal in need thereof (see entire document including e.g. pages 1-6).   Furthermore, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 21-23, 27-29, 31-33-e.g. of increasing exosomal BDNF in the blood) would be inherent upon such administration of the same claimed composition within the same claimed effective amount/ranges as claimed in claim 30 to a subject to treat Alzheimer’s disease (Alzheimer’s is an elected cognitive impairment condition).   Moreover, the adjustment of other conventional working conditions therein (e.g. determining suitable amounts/concentrations of each active ingredient within the claimed method’s composition, the dosage and the form) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Claim Rejections - 35 USC § 102/103

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25 and 27-40 are rejected under 35 U.S.C. 102(b) as being anticipated by or in the alternative, under 35 U.S.C. 103(a) as being obvious over Stock et al. (US 7,923, 041). 
Stock teaches a composition (a solid or liquid form such as beverage or a food or candy) comprising the same coffee fruit extract (the fruit is the seed bearing structure-please see e.g. column 4 lines 48-50 and column 10 lines 2-15) [please note that nutritional acceptable carrier could just be water] that appears to be exactly the same composition comprising the coffee fruit extract and a nutritional acceptable carrier as the claimed invention since both the claimed invention’s composition and the cited reference of Shock’s composition comprising the coffee fruit extract and a nutritional acceptable carrier are used for the same intended purpose to be administered to a subject/mammal in need thereof to enhance cognitive function and/or to treat Alzheimer’s disease (Alzheimer’s is an elected cognitive impairment condition).  Moreover, please note also that chemical composition and its properties are 
In the alternative, even if the instantly claimed composition comprising the claimed active ingredient is not identical to the referenced composition comprising the claimed active ingredient in regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced composition comprising the claimed active ingredient is likely to inherently possess the same characteristics which they have been shown.  Thus, the instantly claimed composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103. 
Also, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 21-23, 27-29, 31-33 e.g. of increasing exosomal BDNF in the blood) would be inherent upon such administration of the same claimed composition to a subject to treat Alzheimer’s disease (Alzheimer’s is an elected cognitive impairment condition) (see entire document including e.g. title, abstract, column 4 lines 48-50 and column 10 lines 2-15 and claims).  Moreover, the adjustment of a particular conventional working condition therein (e.g. determining suitable amounts/concentrations of each active ingredient within the claimed method’s composition, the dosage and the form) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Conclusion
No claim is allowed.
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655